Citation Nr: 0303219	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-02 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for rheumatic heart 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
September 1949 and from October 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for rheumatic heart disease.  In April 
2000, the RO notified the veteran that her appeal with 
respect to that decision was untimely.  The veteran appealed 
that determination.

In a January 2001 letter, it appears that the veteran filed 
another claim to reopen her previously denied claim for 
service connection for rheumatic heart disease.  The Board 
refers this matter back to the RO for appropriate action. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  In an August 1998 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for rheumatic heart 
disease.   The veteran was notified of that decision on 
August 27, 1998. 

3.  The RO received the veteran's notice of disagreement on 
November 18, 1998, and a statement of the case was issued on 
November 2, 1999.

4.  The RO received the veteran's VA Form 9 on February 16, 
2000. 

5.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the August 1998 rating decision which found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
rheumatic heart disease, and good cause has not been shown to 
support the grant of an extension of the time limit for 
filing the present appeal.  38 U.S.C.A. §§ 7105, 7108 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.109, 20.202, 20.302, 
20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1960 rating decision denied the veteran's claim for 
service connection for rheumatic heart disease.  The veteran 
is now attempting to reopen that claim on the basis of new 
and material evidence.  In April 2000, however, the RO 
dismissed the veteran's claim on the basis that her appeal 
was untimely.  The veteran appealed that determination.  
Therefore, the only issue before the Board is whether a 
timely appeal was filed concerning the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for rheumatic heart disease.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, and an analysis of the issue on appeal.


I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R.      § 
3.159. 

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  At no time has the veteran 
indicated that there exists any relevant evidence which has 
not been obtained and associated with the claim file.  The 
veteran and her spouse also testified at a hearing before the 
undersigned Member of the Board in April 2002.  Thus, no 
further duty to assist the veteran under the VCAA is 
required.  The Board further observes that the statement of 
the case issued in January 2001 informed the veteran of the 
information and evidence necessary to substantiate her claim.  
In particular, the veteran was notified of the evidence she 
is expected to obtain and which evidence VA would obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  A 
September 2001 letter also notified the veteran of the VCAA. 

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.


II.  Discussion

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R.            § 20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a letter from the RO dated August 27, 1998, 
notified the veteran that new and material evidence had not 
been submitted to reopen her claim for service connection for 
rheumatic heart disease.  After the veteran filed an NOD on 
November 18, 1998, the RO issued an SOC on November 2, 1999.  
In a cover letter accompanying the SOC, the RO stated:

If you decide to continue your appeal, you will 
need to file a formal appeal.  You can do that by 
completing and filing the enclosed VA Form 9, 
Appeal to Board of Veteran' Appeals.  Please read 
the instruction that come with the VA Form 9 very 
carefully.  They tell you what you need to do, and 
how much time you have to do it, if you want to 
continue your appeal.  They also tell you how to 
get assistance, about your hearing rights, and 
about a number of other important things.

(emphasis in the original).  The RO received the veteran's VA 
Form 9 on February 16, 2000.  Unfortunately, this document 
was received well after the time limit for filing a 
substantive appeal, which, in this case, was January 2, 2000, 
60 days after the issuance of the SOC. 

As a result, the RO notified the veteran in a March 2000 
letter that her substantive appeal was untimely.  The veteran 
filed a NOD with respect to that determination.  The RO then 
issued an SOC which included all pertinent law and 
regulations concerning the procedures for filing a timely 
appeal.  The RO also provided the veteran an opportunity to 
submit evidence and argument concerning the timeliness of her 
substantive appeal.  

In response, the veteran submitted a November 1999 letter 
from the State of Florida Department of Veterans Affairs.  
That letter explained to the veteran that she had "[o]ne 
year from the date noted in the shaded area above to complete 
your appeal."  The referenced appeal date was January 2, 
1998.  At her April 2002 hearing, the veteran and her spouse 
argued that this letter was misleading.  The veteran 
testified that in November or December 1999 she called the RO 
to resolve the confusion, and was told by a VA employee that 
she still had time to complete her appeal.  The veteran 
argued, therefore, that VA should accept her appeal as timely 
in light of the fact that she was clearly misled by both VA 
and her service organization. 

The veteran's argument has no legal merit.  The Board notes 
initially that while it appears that the information provided 
by the State of Florida Veterans Affairs office regarding the 
January 2, 1998 appeal date was in error, VA itself did not 
provide such information to the veteran and accordingly, 
cannot be held accountable for any erroneous advice provided 
by that office.  While an error in advice is an extremely 
unfortunate and regretful occurrence, the Board notes that VA 
did, in fact, provide correct information to the veteran 
regarding the pertinent date by which her substantive appeal 
had to be filed.  She was provided such information with the 
VA Form 9 that was provided the veteran with the November 
1999 statement of the case.  Such information clearly sets 
forth the date by which the veteran had to submit her 
substantive appeal.  

Further, the Board notes that at the Board hearing, the 
veteran and her spouse were unable to remember whether they 
telephoned VA for clarification in November or December 1999.  
However, the veteran's spouse did recall that it was soon 
after receipt of the November 1999 letter and remembered that 
the veteran was told to get the form in as soon as possible 
as time had not expired for the filing of the substantive 
appeal.  To the extent that a VA employee in this 
undocumented telephone call in November or December 1999 told 
the veteran that the time had not expired for filing a 
substantive appeal, such information would not have been 
erroneous at that time since the substantive appeal had to be 
filed by January 2, 2000.  

The Board acknowledges that earlier in a March 2000 written 
statement, the veteran recalled telephoning VA later, in 
January or February 2000 - a few months after receipt of the 
November 1999 letter and presumably after the time for filing 
an appeal had run, and remembered being told that the appeal 
period had not expired.  The Board notes further that the 
veteran's spouse also appeared to indicate at the Board 
hearing that the VA employee told him that the veteran still 
had one year to complete her appeal when he telephoned VA for 
clarification.  However, "erroneous advice given by a 
government employee cannot be used to [prevent] the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (referring to the rule enunciated in OPM 
v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 
(1990)).  Thus, the veteran's reliance on inaccurate advice 
given by a government employee cannot estop VA from denying 
benefits.  Finally, the Board notes that some reference was 
made to memory problems that the veteran has; however, upon 
questioning, the veteran's spouse clearly indicated that the 
basis for the appeal regarding the timeliness issue was the 
purportedly erroneous advice provided to and relied upon by 
the veteran regarding her claim by various parties involved. 

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing her substantive appeal 
was made by the veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Although the Board acknowledges the veteran's arguments and 
contentions in this case regarding the timeliness issue, 
there simply is no legal authority to permit the Board to 
find the veteran's substantive appeal timely in this case.  
Accordingly, the Board is currently without jurisdiction to 
consider her claim and the appeal is dismissed.  The Board 
notes, however, that this decision does not preclude the 
veteran from attempting to reopen her claim for service 
connection for rheumatic heart disease.  That matter has been 
referred to the RO in the Introduction portion of this 
decision for appropriate action.


ORDER

The appeal is dismissed



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

